Fourth Court of Appeals
                                San Antonio, Texas
                                    February 25, 2019

                                   No. 04-18-00430-CR

                                     Orlando ORTIZ,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 17-06-00056-CRL
                       Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
March 15, 2019. No further extensions will be granted absent extenuating circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court